DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Braden M. Katterheinrich Reg. #63814 on 8/31/2022.
The application has been amended as follows: 
In the Claims: 
	A) Amend claim 1, line 2 from “a chassis including multiple storage bays;” to ---an outer chassis including multiple storage bays;---.

	B) Amend 9, line 2 from “that is sized to fit into a docking station that is separate from the chassis.” to --- that is sized to fit into a docking station that is separate from the outer chassis.---.


Allowable Subject Matter
Claims 1, 2, 4-10, 15, 21 and 24-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1, 2, 4-10, 15, 21 and 24-32, prior arts do not teach or suggest the combination of the system of claim 1, in particular, a controller programmed to check whether it is permissible to remove the data shuttle from the first storage bay by determining whether data transfer operations have completed and to cause the latch to move from the latched position to the unlatched position based on the determining.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841